Lairy, J.
— This was a suit for divorce in which a decree was granted appellant, and a judgment for alimony in the sum of $1,400 was awarded appellee. The correctness of the judgment, in so far as it relates to the dissolution of the marriage, is not questioned, and the only question which appellant seeks to present by this appeal relates to the amount of the alimony awarded to appellee.
1. From an examination of the facts disclosed by the evidence we are inclined to believe that the amount of alimony awarded was large, but it is not so clearly excessive as to show an' abuse of the discretion vested' in the trial court. The amount of alimony to be awarded in each particular case is largely within the discretion of the trial court and unless an abuse of this discretion is shown, this court will not reverse a case upon the ground that the alimony allowed is excessive. Watson v. Watson (1906), 37 Ind. App. 548, 77 N. E. 355; Woodburn v. Woodburn (1911), 47 Ind. App. 696, 95 N. E. 268; Powell v. Powell (1876), 53 Ind. 513; Snider v. Snider (1913), 179 Ind. 583, 102 N. E. 32.
The judgment of the trial court is affirmed.
Note. — Reported in 101 N. E. 680. See, also, 14 Cyc. 749, 756, 773. As to power of the court to create and enforce liens for alimony, see 102 Am. St. 700. For a discussion of the proper proportion of the husband’s estate to be awarded to the wife as permanent alimony, see Ann. Cas, 1913 A 803.